TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00248-CV


Walter Lee Hall, Jr., Appellant

v.

Suntrust Mortgage, Inc.; Delone Artley and LaDonna Artley, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-10-001065, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Walter Lee Hall Jr. filed his notice of appeal on May 3, 2010, accompanied
by an affidavit of indigence.  Although Suntrust Mortgage filed a contest to Hall's affidavit, it was
untimely and filed in this Court, not the trial court.  See Tex. R. App. P. 20.1(e).  The reporter's
record was filed July 23, 2010.  After our inquiry into the status of the clerk's record, the district
clerk's office informed us that it would file the record when Hall paid for it, stating that Hall's
affidavit was not approved.  On September 24, 2010, we sent the clerk a letter stating that if a contest
to Hall's affidavit was not timely filed and sustained in compliance with the rules of appellate
procedure, the record was due by October 20, 2010, and that if a proper contest had been filed and
sustained, the clerk's office should provide proof of that contest by October 20.   On November 15,
having received no response, we sent the clerk's office another letter stating that the record was due
by November 29.   To date, we have received no response from the clerk's office.  We therefore
order the clerk's office either to provide proof that proper and timely contest to Hall's affidavit was
filed and sustained or, if no such contest was filed, to prepare and file the record, at no expense to
Hall, no later than March 11, 2011.

Before Justices Puryear, Pemberton and Rose
Filed:   February 11, 2011